—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered May 17, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to concurrent terms of 41/a to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Contes, 60 NY2d 620, 621), the evidence was legally sufficient to establish defendant’s guilt. Upon an independent review of the facts, we find the verdict was not against the weight of the evidence. The credibility issues raised by defendant were properly placed before the jury, and we find no reason to disturb its determination.
The prosecutor’s comments during summation were a fair response to defense attacks on the credibility and veracity of the police witnesses and to defense counsel’s vouching for defendant’s testimony. Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.